United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1547
Issued: December 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 21, 2007 appellant filed a timely appeal from the December 8, 2006 merit
decision of the Office of Workers’ Compensation Programs’ hearing representative, who
affirmed a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the schedule award.
ISSUE
The issue is whether appellant has more than a 13 percent permanent impairment of his
left upper extremity.
FACTUAL HISTORY
On June 18, 2004 appellant, then a 42-year-old building equipment mechanic sustained
an injury in the performance of duty while lifting a motor between floors because the elevator
was out of order. The Office accepted his claim for left shoulder bursitis and approved surgery
for chronic left shoulder impingement. On March 14, 2005 appellant underwent arthroscopic
subacromial decompression, partial distal clavicle excision and debridement of a partial articular

rotator cuff tendon tear. The attending surgeon, Dr. Michael F. Pizzillo, reported that appellant
reached maximum medical improvement by July 13, 2005.
Appellant requested a schedule award and submitted the December 14, 2005 report of
Dr. David Weiss, an osteopath, who found a 10 percent impairment due to resection arthroplasty,
a four percent impairment due to weakness of the supraspinatus during manual muscle testing
and a three percent pain-related impairment. Dr. Weiss concluded that appellant had a 17
percent impairment of his left upper extremity.1
On May 4, 2006 the Office medical adviser reviewed Dr. Weiss’ calculations and
determined that appellant had a 13 percent impairment of his left upper extremity. The medical
adviser agreed that appellant had a 10 percent impairment due to a partial resection of the distal
clavicle. He also agreed that appellant had a three percent pain-related impairment, but the
medical adviser noted that appellant’s status appeared to have improved since Dr. Weiss’
examination. Range of motion became “full and symmetric” by March 21, 2006, according to
Dr. Pizzillo and regular physical therapy was expected to have increased appellant’s strength.
Therefore, the medical adviser rated no impairment due to loss of strength.
On May 18, 2006 the Office issued a schedule award for a 13 percent permanent
impairment of the left upper extremity. In a decision dated December 8, 2006, an Office hearing
representative affirmed.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.3
ANALYSIS
Under Table 16-27, page 506 of the A.M.A., Guides, resection arthroplasty of the distal
clavicle represents a 10 percent impairment of the upper extremity. This may be combined with
motion impairment.4
Although Dr. Pizzillo, the attending surgeon, reported “full and symmetric” range of
motion, a proper evaluation under the A.M.A., Guides requires actual goniometer readings or
1

Dr. Weiss included no impairment due to loss of motion but reported 170 degrees forward elevation, 170
degrees abduction, 75 degrees adduction, 60 degrees internal rotation and 80 degrees external rotation.
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed.
2001).
4

A.M.A., Guides 505.

2

linear measurements.5 Dr. Weiss provided specific measurements in five of the six planes of
shoulder motion,6 which permits an application of tables in the A.M.A., Guides.
Under Table 16-40, page 476, 170 degrees flexion represents a one percent impairment of
the upper extremity. Under Table 16-43, page 477, 170 degrees abduction and 75 degrees
adduction represent no impairment. Under Table 16-46, page 479, 80 degrees external rotation
represents no impairment, but 60 degrees internal rotation represents a two percent impairment.
The impairment values contributed by each unit of motion are added to determine the
impairment of the upper extremity due to abnormal shoulder motion.7 Therefore, appellant’s
motion impairment is three percent. His 10 percent impairment due to resection arthroplasty
combines with his three percent impairment due to abnormal shoulder motion for a 13 percent
total impairment of the left upper extremity,8 which is the percentage the Office awarded.
Dr. Weiss included a four percent impairment due to weakness of the supraspinatus
musculature on manual muscle testing, but the A.M.A., Guides does not assign a large role to
such measurements because they are functional tests influenced by subjective factors that are
difficult to control, and the A.M.A., Guides is based for the most part on anatomic impairment.9
Accordingly, loss of strength may be rated separately in rare cases, if the examiner believes the
individual’s loss of strength represents an impairing factor that has not been considered
adequately by other methods in the A.M.A., Guides. Even then, impairment due to loss of
strength could be combined with other impairments only if it is based on unrelated etiologic or
pathomechanical causes. Otherwise, impairment ratings based on objective anatomic findings
take precedence. Moreover, decreased strength cannot be rated in the presence of decreased
motion, painful conditions, deformities or absence of parts that prevent effective application of
maximal force in the region being evaluated.10
Dr. Weiss did not justify an impairment rating based on manual muscle testing. He did
not explain how appellant’s impairment was the rare case and he did not explain how appellant’s
loss of strength was based on etiologic or pathomechanical causes that were unrelated to other
impairments. To support such a rating, Dr. Weiss would also have to show that the presence of
decreased motion and the excision of the distal clavicle did not prevent the effective application
of maximal force in the shoulder.
Dr. Weiss also did not justify a pain-related impairment. He included a three percent
pain-related impairment based on Chapter 18 of the A.M.A., Guides. The A.M.A., Guides warns
that examiners should not use Chapter 18 to rate pain-related impairment for any condition that
can be adequately rated on the basis of the body and organ impairment rating systems given in
5

Id. at 451, 453.

6

He made no mention of backward extension.

7

A.M.A., Guides 479.

8

Id. at 604 (Combined Values Chart).

9

Id. at 507.

10

Id. at 508.

3

other chapters.11 Moreover, as the A.M.A., Guides explains: “The impairment ratings in the
body organ system chapters make allowance for any accompanying pain.”12 So the presence of
pain alone does not justify a pain-related impairment. Dr. Weiss did not adequately explain why
appellant’s condition could not be rated in other chapters of the A.M.A., Guides or how his
condition falls within one of the several situations identified under Chapter 18.3a.13
Dr. Weiss’ report supports no more than a 13 percent permanent impairment of the left
upper extremity, the percentage the Office awarded. On this basis, then, the Board will affirm
the hearing representative’s December 8, 2006 decision, as modified.
CONCLUSION
The Board finds that appellant has no more than a 13 percent permanent impairment of
his left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the December 8, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: December 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Id. at 571.

12

Id. at 20.

13

Id. at 570-71.

4

